Name: Commission Regulation (EEC) No 1646/85 of 18 June 1985 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/6 Official Journal of the European Communities 19 . 6 . 85 COMMISSION REGULATION (EEC) No 1646/85 of 18 June 1985 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 1 7 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ;  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for expor ­ tation, and that when prices in international trade are being determined particular account should be taken of : - (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third coun ­ tries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to desti ­ nation ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (5), as last amended by Regulation (EEC) No 2283/81 (% provides that the refund on products falling within subheading 04.02 B is equal to the sum of two components, the first representing the quantity of milk products and the second representing the quantity of added sucrose ; whereas, however, the latter component applies only if the added sucrose was produced from beet or cane harvested within the Community ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2429/72 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 155, 3 . 7 . 1968 , p. 1 . 4) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 184, 29 . 7. 1968 , p. 10 . fa OJ No L 223, 8 . 8 . 1981 , p . 10 . 19 . 6 . 85 Official Journal of the European Communities No L 159/7 there will be no refund for these products which fall within heading No 04.04 ; Whereas Commission Regulation (EEC) No 896/84 (4), as amended by Regulation (EEC) No 2881 /84 (^ laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for different refunds according to the date of manufacture of the products ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Whereas for the products falling within subheading 04.02 B II a) or 04.02 B II b) 1 with a fat content not exceeding 9,5 % by weight, the first component referred to above is fixed for 100 kilograms of the whole product ; whereas, for the other products falling within subheading 04.02 B, this component is calcu ­ lated by multiplying the basic amount by the milk product content of the product in question ; whereas this basic amount is the refund on one kilogram of milk products contained in the product ; Whereas the second component is calculated by multiplying the sucrose content of the product by the basic amount of the refund valid on the day of expor ­ tation for the products listed in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (') ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (2), as last amended by Regulation (EEC) No 855/84 (3),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in interpretation, it should be specified that HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto. 2. There shall be no refunds for exports to Zone E for products falling within heading Nos 04.01 , 04.02, 04.03 and 23.07 of the Common Customs Tariff. Article 2 This Regulation shall enter into force on 19 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 106, 12. 5. 1971 , p. 1 . 3) OJ No L 90, 1 . 4. 1984, p. 1 . (4) OJ No L 91 , 1 . 4. 1984, p. 71 . O OJ No L 272, 13 . 10 . 1984, p. 16. No L 159/8 Official Journal of the European Communities 19 . 6 . 85 ANNEX to the Commission Regulation of 18 June 1985 fixing the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % 0110 05 7,15 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0110 15 10,34 (3) Of a fat content, by weight, exceeding 3 % 0110 20 13,34 b) Other : I ( 1 ) Of a fat content, by weight, not exceeding 1,5 % 0110 25 7,15 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 011035 10,34 (3) Of a fat content, by weight, exceeding 3 % 0110 40 13,34 II . Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % 0130 10 7,15 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0130 22 10,34 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 13,34 2. Exceeding 4 % 0140 00 15,34 b) Other, of a fat content, by weight : I 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % 0150 10 7,15 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0150 21 10,34 (cc) Of a fat content, by weight, exceeding 3 % 0150 31 13,34 2. Exceeding 4 % 0160 00 15,34 19 . 6 . 85 Official Journal of the European Communities No L 159/9 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 (cont'd) ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % 0200 05 19,34 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % 0200 1 1 29,13 (c) Of a fat content, by weight, exceeding 17 % 0200 21 43,12 II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % 0300 12 51,11 (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % 0300 13 79,09 (c) Of a fat content, by weight, exceeding 39 % 0300 20 87,09 III . More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % 0400 1 1 99,08 (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % 0400 22 145,04 \\ (c) Of a fat content, by weight, exceeding 80 % 0400 30 169,02 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1,5 % 0620 00 78,60 2. Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 0720 00 78,60 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 0720 20 93,35 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 99,56 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 108,13 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 109,12 (bb) Of a fat content, by weight, exceeding 28 % 0820 30 110,27 No L 159/ 10 Official Journal of the European Communities 19 . 6 . 85 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont 'd) 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 111,90 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 121,68 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 125,07 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 136,99 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 145,25 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 153,71 b) Other, of a fat weight content : 1 . Not exceeding 1,5% 1020 00 78,60 2. Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % 1120 10 78,60 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 1120 20 93,35 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 99,56 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 108,13 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 1220 20 109,12 (bb) Of a fat content, by weight, exceeding 28 % 1220 30 110,27 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 111 ,90 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 121,68 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 125,07 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 136,99 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 145,25 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 153,71 19 . 6 . 85 Official Journal of the European Communities No L 159/11 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2,5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8,9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : (1 1 ) Not exceeding 3 % , by weight , 1420 12  I (22) Exceeding 3 % , by weight 1420 22 13,34 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50 18,05 l (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1420 60 22,90 (33) Exceeding 7,4 % 1*20 70 28,55 2. Other, of a non fat lactic dry matter content : (aa) Of less than 15 %, by weight 1520 10 25,13 (bb) Of 15 % or more, by weight 1520 20 33,84 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : (1 1 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8,9 % 1630 00 13,34 (33) Exceeding 8,9 %, by weight, but not exceeding 11% 1630 10 25,13 (44) Exceeding 11 % , by weight, but not exceeding 21 % 1630 20 31,13 (55) Exceeding 21 %, by weight, but not exceeding -39 % 1630 30 51,11 (66) Exceeding 39 % 1630 40 87,09 (bb) Of 1 5 % or more and of a fat content : (1 1 ) Not exceeding 3 % , by weight 1630 50 18,05 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1630 60 22,90 (33) Exceeding 7,4 % , by weight, but not exceeding 8,9 % 1630 70 28,55 (44) Exceeding 8,9 % 1630 80 33,84 2. Exceeding 45 % 1720 00 99,08 No L 159/ 12 Official Journal of the European Communities 19 . 6 . 85 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1,5 % bb) Exceeding 1,5 % but not exceeding 27 % : 2220 00 0,7860 (4) per kg ( 11 ) Of a fat content, by weight, not exceeding 11 % 2320 10 0,7860 (4) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2320 20 0,9335 0 per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0,9956 0 per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 1,0813 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 1,0912 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 1,21 68 (4) per kg 2. Other, of a fat content, by weight : aa) Not exceeding 1,5 % bb) Exceeding 1,5 % but not exceeding 27 % : 2520 00 0,7860 (4) per kg ( 11 ) Of a fat content, by weight, not exceeding 11 % 2620 10 0,7860 (4) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2620 20 0,9335 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2620 30 0,9956 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2620 40 1,0813 (4) per kg cc) Exceeding 27 % : li ( 11 ) Of a fat content, by weight, not exceeding 41 % 2720 10 1,0912 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2720 20 1,2168 (4) per kg 19 . 6 . 85 Official Journal of the European Communities No L 159/13 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content by weight not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 - 0 per kg (22) Exceeding 3 % by weight 2810 12 0,1334 (4) per kg (bb) Of 15 % or more 2810 15 20,83 0 (2) Of a fat content, by weight, exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 35,23 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 70 20,83 0 (bb) Of a fat content, by weight, exceeding 6,9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 76 35,23 (*) (cc) Of a fat content by weight, exceeding 9,5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0,271 3 (4) per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 0,5111 (4) per kg (ee) Of a fat content, by weight, exceeding 39 % 2910 90 0,8709 ( «) per kg 2. Exceeding 45 % 3010 00 0,9908 (4) per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 % 3110 03 131,05 ( 10) (II) Of a fat content, by weight, of 78 % or more but less than 80 % 3110 16 164,87 ( 10) No L 159/ 14 Official Journal of the European Communities 19 . 6 . 85 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.03 (cont 'd) (III) Of a fat content, by weight, of 80 % or more, but less than 82 % 3110 22 169,10 (,0) (IV) Of a fat content, by weight, of 82 % or more 311032 173,33 (10) B. Other, of a fat content, by weight : (I) Not exceeding 99,5 % 3210 10 173,33 (10) (II) Exceeding 99,5 % 3210 20 233,77 HO 1) 04.04 Cheese and curd (*) : ex A. Emmentaler and Gruyere, not grated or powdered : (I) Pieces packed in vacuum or in inert gas, of a net weight of less || than 7,5 kg 3800 40 \ For exports to : ||  Zone D, Ceuta, Melilla and Andorra 46,73  Zone E Il   Canada \  \  Norway and Finland   Liechtenstein and Switzerland l   Austria \  '  Other destinations \ 134,81 (II) Other 3800 60 For exports to : \  Zone D, Ceuta, Melilla and Andorra 46,73  Zone E l   Canada   Norway and Finland   Liechtenstein and Switzerland  -  Austria \   Other destinations 134,81 ' ex C. Blue-veined cheese, not grated or powdered, other than Roquefort 4000 00 for exports to :  Austria \   Zone D, Ceuta, Melilla and Andorra 85,06  Zone E Il   Canada   Norway and Finland   Australia 25,78  Other destinations \ 109,29 D. Processed cheese, not grated or powdered, of a fat content, by weight : \ I. Not exceeding 36 % and of a fat content, by weight, in the dry\ matter : l ex a) Not exceeding 48 % and of a dry matter content, by\ weight : ( 1 ) Of 27 % or more but less than 33 % 4410 05 for exports to : l  Austria \   Zone D, Ceuta, Melilla and Andorra 6,36 \  Zone E Il   Canada  I  Norway and Finland l   Switzerland \   Other destinations \ 21,52 19 . 6 . 85 Official Journal of the European Communities No L 159/15 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) (2) Of 33 % or more but less than 38 % for exports to : 4410 10  Austria   Zone D, Ceuta, Melilla and Andorra 14,39  Zone E   Canada   Norway and Finland \   Switzerland   Other destinations 41,83 (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : I (aa) Less than 20 % 4410 20 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 14,39  Zone E   Canada   Norway and Finland ¢   Switzerland   Other destinations 41,83 (bb) Of 20 % or more 4410 30 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 21,19  Zone E   Canada   Norway and Finland \   Switzerland   Other destinations 60,40 (4) Of 43 % or more and of a fat content, by weight, inI the dry matter : (aa) Less than 20 % 4410 40 for exports to : \  Austria ll   Zone D, Ceuta, Melilla and Andorra Il 14,39  Zone E II   Canada II   Norway and Finland Il   Switzerland II   Other destinations || 41,83 (bb) Of 20 % or more but less than 40 % 4410 50 for exports to : ll  Austria ll   Zone D, Ceuta, Melilla and Andorra 21,19  Zone E II   Canada \   Norway and Finland \   Switzerland II   Other destinations \ 60,40 (cc) Of 40 % or more 4410 60\ for exports to : \  Austria   Zone D, Ceuta, Melilla and Andorra 30,87 I  Zone E   Canada   Norway and Finland  l  Switzerland   Other destinations 88,74 No L 159/16 Official Journal of the European Communities 19 . 6. 85 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria \   Zone D, Ceuta, Melilla and Andorra ll 14,39  Zone E Il   Canada l   Norway and Finland   Switzerland   Other destinations \ 41,83 (2) Of 38 % or more but less than 43 % 4510 20 for exports to :  Austria \   Zone D, Ceuta, Melilla and Andorra \ 21,19  Zone E ll  \  Canada \   Norway and Finland \   Switzerland ll  l  Other destinations 60,40 (3) Of 43 % or more but less than 46 % 4510 30 \ for exports to : \  Austria   Zone D, Ceuta, Melilla and Andorra 30,87  Zone E II   Canada \   Norway and Finland \   Switzerland   Other destinations 88,74 (4) Of 46 % or more and of a fat content, by weight, inI the dry matter : (aa) Less than 55 % 4510 40 for exports to : I  Austria \   Zone D, Ceuta, Melilla and Andorra \ 30,87  Zone E l   Canada   Norway and Finland   Switzerland \   Other destinations 88,74 (bb) Of 55 % or more 4510 50 \ for exports to :  Austria \   Zone D, Ceuta, Melilla and Andorra 36,63  Zone E   Canada   Norway and Finland   Switzerland  l  Other destinations 105,28 II . Exceeding 36 % 4610 00 for exports to :  Austria i   Zone D, Ceuta, Melilla and Andorra 36,63  Zone E \   Canada Il   Norway and Finland I   Switzerland l   Other destinations \ 105,28 19 . 6 . 85 Official Journal of the European Communities No L 159/ 17 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano 4710 11 for exports to :  Zone D, Ceuta, Melilla and Andorra 115,00  Zone E 110,00  Canada 80,00  Norway and Finland   Switzerland 90,00  Other destinations 173,67 (2) Fiore Sardo and Pecorino manufactured exclusively from sheep milk 4710 17 for exports to : \  Zone D, Ceuta, Melilla and Andorra \ 135,00  Zone E \ 160,00  Canada I 102,52  Norway and Finland \   Switzerland \ 105,03  Other destinations \ 200,79 (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more 4710 22 for exports to : I  Zone D, Ceuta, Melilla and Andorra 85,00  Zone E \ 50,00  Canada 50,00  Norway and Finland \   Switzerland Il 60,00  Other destinations \ 125,21 b) Exceeding 47 % but not exceeding 72 % : I ex 1 . Cheddar of a fat content, by weight, in the dry II matter of 48 % or more 4850 00 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra Il 43,17  Zone E Il   Canada Il   Norway and Finland II   Australia 32,27  Switzerland ¢   Other destinations Il 123,89 ex 2. Other, of a fat content, by weight, in the dry || matter Q : Il (aa) Less than 5 % and of a content, by weight, in || the dry matter of 32 % or more (excluding III cheeses produced from whey) 5120 12 \ for exports to : ||l  Austria Il   Zone D, Ceuta, Melilla and Andorra II 27,70  Zone E \\   Canada   Norway and Finland 13,50  Switzerland II   Other destinations 71,09 No L 159/ 18 19 . 6 . 85Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from Il whey) 5120 16 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra l 30,33  Zone E   Canada \   Norway and Finland Il 20,00  Switzerland II  \  Other destinations \ 93,92 (cc) Of 19 % or more but less than 39 % and of aI water content, calculated by weight, of the li non-fatty matter not exceeding 62 % (exclu ding cheeses produced from whey) 5120 22 for exports to : \  Austria   Zone D, Ceuta, Melilla and Andorra \ 35,65  Zone E   Canada -   Norway and Finland \ 24,00  Switzerland Il   Other destinations 105,02 (dd) Of 39 % or more : (11 ) Asiago, Caciocavallo, Montasio, Provolone, Ragusano : (aaa) Provolone 5120 32 for exports to : II  Zone D, Ceuta, Melilla and li Andorra 78,00  Zone E Il 110,00  Canada Il 80,00  Norway and Finland l   Switzerland 42,66 \  Other destinations II 144,46 (bbb) Others 5120 36 for exports to :  Zone D, Ceuta, Melilla and II Andorra Il 71,19  Zone E   Canada Il   Norway and Finland \   Switzerland -   Other destinations II 116,72 (22) Danbo, Edam, Fontal, Fontina, Fynbo, II Gouda, Havarti , Maribo, SamsÃ ¸, Tilsit 5120 44 \ for exports to :  Austria Il   Zone D, Ceuta, Melilla and Andorra Il 78,49  Zone E   Canada II   Norway and Finland I-I   Australia 32,61  Switzerland li   Other destinations Il 116,72 19 . 6 . 85 Official Journal of the European Communities No L 159/19 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) (33) Butterkase, Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio 5120 54I for exports to : Il  Austria   Zone D, Ceuta, Melilla and Andorra Il 78,49  Zone E   Canada   Norway and Finland   Switzerland   Other destinations \ 100,88 (44) Cantal , Cheshire, Wensleydale, Lanca ­ \ shire, Double Gloucester, Blarney 5120 58II for exports to : Il  Austria  Zone D, Ceuta, Melilla and Andorra 43,17 \  Zone E Il   Canada \\   Norway and Finland   Australia \\ 31,93  Switzerland l   Other destinations \ 116,04 (55) Salted ricotta, of a fat content, by weight, \ of 30 % or more (aaa) Manufactured exclusively from sheep l milk 5120 60I for exports to : \  Zone E   Canada Il   Norway and Finland   Other destinations \ 40,11 (bbb) Other 5120 65l for exports to : I  Zone E   Canada \   Norway and Finland Il '  I  Other destinations 40,1 1 (66) Feta 5120 82 for exports to :  Zone D, Ceuta, Melilla and Andorra\ 32,10 I  Zone E \   Canada   Norway and Finland   Switzerland Il   Other destinations 88,00 (77) Colby, Monterey 5120 83 for exports to : 1  Austria  l  Zone D, Ceuta, Melilla and Andorra II 43,17  Zone E -  Canada   Norway and Finland \   Australia II 31,93  Switzerland   Other destinations \ 116,04 No L 159/20 Official Journal of the European Communities 19 . 6. 85 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (88) Kefalotyrri, Kefalograviera and Kasseri manufactured exclusively from sheep's \ and/or goats' milk 5120 84 for exports to :  Zone D, Ceuta, Melilla and Andorra 78,00  Zone E 110,00  Canada 80,00  Norway and Finland \   Switzerland ! 42,66  Other destinations 144,46 (99) Other (excluding cheeses produced from\ whey), of a water content, calculated byI weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % 5120 87 for exports to :  Austria   Zone D, Ceuta, Melilla and\ Andorra \ 43,17  Zone E   Canada   Norway and Finland \   Australia \ 31,93  Switzerland \   Other destinations \ 116,04 (bbb) Exceeding 52 % but not exceeding 62 % 5120 92 I for exports to :  Austria \   Zone D, Ceuta, Melilla and\ Andorra II 78,49  Zone E Il   Canada Il   Norway and Finland \ 27,50  Australia \\ 32,61  Switzerland   Other destinations 116,72 ex c) Exceeding 72 % (excluding cheeses produced from whey) I7) : Il 1 . In immediate packings of a net capacity not exceeding 500 grams : II (aa) Cottage cheese of a fat content, by weight in the li dry matter, not exceeding 25 % 5121 11 For exports to : \  Austria li   Zone D, Ceuta, Melilla and Andorra \\   Zone E   Canada II   Norway and Finland li   Switzerland and Liechtenstein \   Other destinations \ 21,45 (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 %\ but not exceeding 82 % and of a fat content, by\ weight in the dry matter : II 19. 6 . 85 Official Journal of the European Communities No L 159/21 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) ( 11 ) Of 60 % or more but less than 69 % For exports to : 5121 20  Austria Il   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada \\   Norway and Finland   Switzerland and Liechtenstein Il   Other destinations li 28,48 (22) Of 69 % or more 5121 30 For exports to :  Austria \   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada II   Norway and Finland ,  Switzerland and Liechtenstein li   Other destinations 34,15 (cc) Other 5121 40  2. Other : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % 5121 51 \ For exports to : \\  Austria Il :   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Norway and Finland Il   Switzerland and Liechtenstein   Other destinations Il 21,45 (bb) Cream cheese of a water content, calculated by ' weight of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, byIl weight in the dry matter : \\ ( 11 ) Of 60 % or more but less than 69 % 5121 60 For exports to : li  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E I. \   Canada \\   Norway and Finland 7,50  Switzerland and Liechtenstein \\   Other destinations 28,48 (22) Of 69 % or more 5121 70 For exports to : II  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Norway and Finland \\   Switzerland and Liechtenstein Il   Other destinations li 34,15 (cc) Other 5121 80  No L 159/22 Official Journal of the European Communities 19 . 6 . 85 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding\ 20 %, of a lactose content, by weight, less than 5 % and of\ a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % 5310 05 For exports to :  Zone E   Canada   Norway and Finland I   Other destinations 64,19 (2) Of 80 % or more but less than 85 % 5310 11 For exports to :  Zone E \   Canada \   Norway and Finland  - \  Other destinations II 85,58 (3) Of 85 % or more but less than 95 % 5310 22 For exports to :  Zone E II   Canada Il   Norway and Finland Il   Other destinations II 90,9.5 (4) Of 95 % or more 5310 31l For exports to : ||  Zone E ll  \  Canada Il   Norway and Finland Il   Other destinations 101,62 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or\ maltodextrine syrup falling within subheadings 17.02 B and 21.07 F Il II , or milk products, excluding special compound feedingstuffs (9) : - I. Containing starch, or glucose or glucose syrup, or maltodex ­ trine or maltodextrine syrup falling within subheadings 17.02\ B and 21.07 F II : II a) Containing no starch or containing 10 % or less, by || weight, of starch : (3) Containing 50 % or more but less than 75 % , by || weight, of milk products and a content of milk in Il powder or granules (excluding whey), by weight, of (8) : (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23  (cc) 40 % or more but less than 50 % 5700 33  (dd) 50 % or more but less than 60 % 5700 42  (ee) 60 % or more but less than 70 % 5700 52  (ff) 70 % or more 5700 62  19. 6. 85 Official Journal of the European Communities No L 159/23 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 23.07 (cont'd) (4) Containing 75 % or more, by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of (8) : (aa) Less than 30 % 5800 13  (bb) 30 % or more but less than 40 % 5800 23  (cc) 40 % or more but less than 50 % 5800 32  (dd) 50 % or more but less than 60 % 5800 42  (ee) 60 % or more but less than 70 % 5800 52  (ff) 70 % or more but less than 75 % 5800 62  (gg) 75 % or more but less than 80 % 5800 72  (hh) 80 % or more 5800 82  ex II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, and containing 50 % or more milk products, by weight, and with a milk content in powder or granules (excluding whey), by weight, of (s) : (a) 30 % or more but less than 40 % 5900 01 23,58 (b) 40 % or more but less than 50 % 5*900 05 31,44 (c) 50 % or more but less than 60 % 5900 12 39,30 (d) 60 % or more but less than 70 % 5900 22 47,16 (e) 70 % or more but less than 80 % ¢ 5900 32 55,02 (f) 80 % or more but less than 88 % 5900 42 62,88 (g) 88 % or more 5900 52 69,17 No L 159/24 Official Journal of the European Communities 19. 6. 85 (') When the product falling within- this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 1 00 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the , weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 1 00 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 1 00 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State, is less than 140 ECU per 100 kilograms. This limitation to 1 40 ECU per 1 00 kilograms does not apply to cheeses falling within subheading 04.04 E I ex c) of the Common Customs Tariff. f7) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. (9) 'Special compound feedingstuffs ' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. (10) Amount applicable only in the cases indicated in Article 10 (3) to (5) of Regulation (EEC) No 2729/81 . However, in the case of exports under either Regulation (EEC) No 2268/84 or Regulation (EEC) No 2278/84 or Regulation (EEC) No 2956/84 the rate of refund shall be that applying on 18 June 1985. (") The rate of refund referred to in footnote ( l0) shall also apply to ghee exported under Regulation (EEC) No 2278/84. N.B. : Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 2283/81 . The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.